UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1046


CATHERINE DENISE RANDOLPH,

                  Plaintiff - Appellant,

           v.

UNITED   STATES   DEPARTMENT   OF   JUSTICE,   Identity   Theft   Task
Force,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:16-cv-00036-WMN)


Submitted:   March 29, 2016                     Decided:    April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine Denise Randolph appeals the district court’s order

dismissing her complaint for failing to state a claim.               See 28

U.S.C. § 1915(e)(2)(B)(ii) (2012).           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.          Randolph v. U.S. Dep’t of

Justice, No. 1:16-cv-00036-WMN (D. Md. Jan. 8, 2016).            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      2